Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 1 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 1of6

moe eee cay oF TRA TORN

croc ae aoe ——
Powys s

ae
UNITED STATES DISTRICT COURT oie an

 

 

|

{

SOUTHERN DISTRICT OF NEW YORK fos oy |
ops a
SECURITIES AND EXCHANGE COMMISSION, | |, ee
i JUL 0 3.2019.

Plaintiff, -$:18-cv-04145 (AJN) 9

-against-

PREMIUM POINT INVESTMENTS LP,
ANILESH AHUJA a/k/a NEIL AHUJA,

AMIN MAJIDI, JEREMY SHOR, ASHISH DOLE
and FRANK DINUCCL JR.

Defendants.

 

 

\y A) _{PROPOSED] JUDGMENT AS TO DEFENDANT FRANK DINUCCLI, JR.

The Securities and Exchange Commission having filed an Amended Complaint and
Defendant Frank Dinucci, Jr. (“Defendant”) having entered a general appearance; consented to
the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry
of this Judgment; waived findings of fact and conclusions of law; and waived any right to appeal
from this Judgment:

I,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

 
Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 2 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 2 of 6

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IL.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
(the “Securities Act’””) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any
means or instruments of transportation or communication in interstate commerce or by use of the
mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact
or any omission Gf a material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon a purchaser.

 
Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 3 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 3 of 6

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is permanently restrained and enjoined from violating, directly or indirectly, while acting as an
investment adviser, Sections 206(1) and (2) of the Investment Advisers Act of 1940 (“Advisers
Act”) [15 U.S.C. § 80b-6(1) and (2)], by using the mails or any means or instrumentality of
interstate commerce:

(a) to employ any device, scheme, or artifice to defraud any client or prospective

client; or
(b) to engage in any transaction, practice, or course of business which operates as
a fraud or deceit upon any client or prospective client.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
_ receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Iv.
IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, while acting as an

 
Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 4 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 4 of 6

investment adviser to a pooled investment vehicle, Section 206(4) of the Advisers Act [15 U.S.C.
§ 80b-6(4)] and Rule 206(4)-8 promulgated thereunder [17 C.F.R. § 275.206(4)-8], by using the
mails or any means or instrumentality of interstate commerce:

(a) to make any untrue statement of a material fact or to omit to state a material

fact necessary to make the statements made, in the light of the circumstances
under which they were made, not misleading, to any investor or prospective
investor in the pooled investment vehicle; or

(b) to otherwise engage in any act, practice, or course of business that is

fraudulent, deceptive, or manipulative with respect to any investor or
prospective investor in the pooled investment vehicle.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

V.

Upon motion of the Commission, the Court shall determine whether it is appropriate to
order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the
Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C.

§ 78u(d)(3)], or Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)] and, if so, the
amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered, Defendant shall
pay prejudgment interest thereon, calculated from the dates set out in the Complaint, based on

the rate of interest used by the Internal Revenue Service for the underpayment of federal income

 
Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 5 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 5 of 6

tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for
disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will
be precluded from arguing that he did not violate the federal securities laws as alleged in the
Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c)
solely for the purposes of such motion, the allegations of the Complaint shall be accepted as and
deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the
basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and
documentary evidence, without regard to the standards for summary judgment contained in Rule
56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for
disgorgement and/or civil penalties, the parties may take discovery, including discovery from
appropriate non-patties.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein.

VII.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the
allegations in the complaint are'true and admitted by Defendant, and further, any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 
Case 1:18-cv-04145-AJN Document 27 Filed 07/03/19 Page 6 of 6
Case 1:18-cv-04145-AJN Document 25-1 Filed 11/21/18 Page 6 of 6

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
Bankruptcy Code, 11 U.S.C. § 523(a)(19).
| VU.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.
IX.
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

Dated: a) 3 ; av \]

 

 

 

7 NALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
